John Liles v. Lisa Liles















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-073-CV

     JOHN LILES,
                                                                              Appellant
     v.

     LISA LILES,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2001-3622-3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      This is an appeal from a divorce decree dissolving the marriage between John and Lisa Liles. 
John Liles filed a motion to dismiss his appeal on June 14, 2002.
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      John’s dismissal motion complies with the requirements of the appellate rules.  Lisa has not
filed a response.  Accordingly, this appeal is dismissed with costs to be taxed against the party
incurring same.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed July 3, 2002
Do not publish
[CV06]